Exhibit 10.1


Amendment No. 4 to License Agreement of January 26, 2001
 
 
Wayne State University (“WSU”), Barbara Ann Karmanos Cancer Institute (”KCI”)
(together, “Licensors”), and GlycoGenesys, Inc., formerly known as SafeScience,
Inc. (“Licensee”) desire to effect the following amendment of the License
Agreement between the Licensors and Licensee dated as of January 26, 2001, as
amended (the “Agreement”).
 

1.  
Section 3.1(f) of the Agreement shall be amended and shall read in full as
follows: “Within thirty (30) days following the date on which the FDA approves
an NDA of Licensee covering any Licensed Product (such date, the “FDA Approval
Date”), Licensee will pay Licensors one million, five hundred thousand dollars
($1,500,000) plus any such amounts due pursuant to Section 6.2(b).”




2.  
Section 3.1(h) of the Agreement shall be amended and shall read in full as
follows: “Total payments under Sections 3.1 (d-g) shall not exceed three million
dollars ($3,000,000), plus any such amounts due pursuant to Section 6.2(b).”




3.  
Section 6.2 (b) of the Agreement shall be amended and shall read in full as
follows: “Licensors may, at their sole discretion, terminate this Agreement in
the event that Licensee has not received FDA or equivalent agency approval for
the sale of a Licensed Product by January 1, 2008; provided, however, that
Licensee shall have the right to extend the date by which FDA or equivalent
agency approval is required by one or two years, at its sole option. Licensee
shall exercise such option by providing written notice (the “Option Notice”) to
Licensors on or prior to December 31, 2007. If the Option Notice has not been
provided by October 31, 2007, the Licensee will notify the Licensors by said
October 31, 2007 of its intent, or not, of providing the Option Notice by
December 31, 2007. If Licensee exercises such option, Licensee shall pay
Licensors an amount within thirty (30) days following the FDA Approval Date
equal to the product of the number of months (pro rata for any partial months)
from the date of the Option Notice to the FDA Approval Date times ten thousand
dollars ($10,000.00). Such amount shall be in addition to the $1,500,000 due
under Section 3.1(f).”




4.  
Section 2.6 of the Agreement shall be amended and shall read in full as follows:
“Diligence. Licensee has represented to Licensors, to induce Licensors to issue
this license, that it will diligently pursue commercialization of the Licensed
Patents and Licensed Technology, including, without limitation, its obligations
pursuant to Sections 3.1(c) and (d). Determination of diligence shall be made
with reference to objective criteria, including, without limitation, Licensee's
obligation to (a) maintain Licensee’s efforts under the existing IND application
covering GCS-100 with the Food and Drug Administration ("FDA") or file a new IND
or equivalent filing with the FDA or other appropriate regulatory agency if such
IND or equivalent filing is required; (b) initiate clinical trials by December
31, 2007 designed to support an NDA filing covering GCS-100; and (c) introduce
Licensed Products to the market within six (6) months following receipt of
necessary marketing approvals from the FDA and other appropriate regulatory
agencies.




5.  
Except as expressly amended by this Amendment No. 4, all other terms and
provisions shall remain in full force and effect (including Section 9.6
(Counterparts)). Capitalized terms used in this Amendment No. 4 and not defined
herein are used with the meaning ascribed to them in the Agreement.

 

--------------------------------------------------------------------------------


 
IN WITNESS WHEREOF, Licensee and Licensors have caused this Amendment No. 4 to
the Agreement to be duly executed on their behalf by their respective
representatives as of September 30, 2005
 
GlycoGenesys, Inc.
By: /s/ Bradley J Carver  
Name: Bradley J Carver
Title: President and CEO
 

Barbara Ann Karmanos Cancer Institute  Wayne State University    By: /s/John
Ruckdeschel  By: /s/ Fred H. Reinhart    Name: John Ruckdeschel  Name: Fred H.
Reinhart    Title: CEO  Title: Assistant Vice President for Research, Technology
Transfer Office 

 
  
   
    
      


 





--------------------------------------------------------------------------------

